Citation Nr: 0830106	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.	Entitlement to a compensable initial evaluation for 
service-connected residuals of lung cancer.  

2.	Entitlement to special monthly compensation based on loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In June 2008, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The issue of entitlement to a compensable initial evaluation 
for service-connected residuals of lung cancer is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The competent medical evidence shows that the veteran has not 
lost use of a creative organ as a result of a service-
connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on loss of use of a creative organ have not been met.  
38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.350(a) (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in September 2004.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA law provides that entitlement to special monthly 
compensation is warranted if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2007).  

In this case, the Board finds that special monthly 
compensation is not warranted based on loss of use of a 
creative organ.  The veteran is service connected for 
erectile dysfunction.  A September 2004 VA Compensation and 
Pension Examination, however, shows that the veteran had 
partial erectile dysfunction.  He was able to have some 
erections adequate for penetration, but they were shorter in 
duration than normal.  The examiner stated that he did not 
have complete loss of use of a creative organ since he was 
able to have some erections adequate for penetration.  

As the veteran had incomplete erectile dysfunction, he does 
not have loss of use.  Based on the foregoing, the appellant 
has not lost the use of the creative organ at issue as a 
result of a service-connected disability.  The Board finds 
that the competent evidence establishes that special monthly 
compensation for loss of use of a creative organ is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, The Board finds that the veteran is not entitled 
to special monthly compensation for loss of use of a creative 
organ.  


ORDER

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.  


REMAND

In the June 2008 hearing, the veteran testified that he 
experienced fatigue and had a diminished lung capacity as a 
result of chemotherapy and radiation treatment for lung 
cancer.  The veteran testified that he had to limit his 
activities, had a diminished immune system, coughed up blood, 
and suffered from exhaustion and shortness of breath as a 
result of his lung cancer treatment.  The last VA 
Compensation and Pension examination was conducted in 
September 2004 and no residuals were found.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the veteran is service connected for residuals 
of lung cancer.  He also has been diagnosed with chronic 
obstructive pulmonary disease (COPD).  The veteran and his 
spouse testified that he experienced symptoms that may be 
associated with the chemotherapy and radiation treatment for 
the lung cancer.  The Board acknowledges that the veteran and 
his spouse can attest to his current symptoms.  The Board 
finds their testimony in the hearing competent as to his 
current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  As such, there is sufficient evidence to 
indicate that residuals of lung cancer may have increased in 
severity since the September 2004 VA examination, the Board 
finds that a new VA examination is warranted to determine the 
current nature and severity of residuals of lung cancer and 
determine if the current symptoms are related to treatment 
for lung cancer or COPD.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination to determine the nature, 
extent and severity of the residuals of 
lung cancer, including residuals from 
chemotherapy and radiation treatment.  If 
possible, the examiner should distinguish 
which symptoms are residuals of lung 
cancer and which are related to COPD.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


